ON APPLICATION POR REHEARING.
PEICK, J.
Eespondents have filed a petition for a rehearing. It is contended that as the opinion now stands it is uncertain whether we held the contract passed on ambiguous or otherwise. We think it is manifest from the opinion that we considered the contract in question as belonging to that class where it is permissible to resort to proper extrinsic evidence of the surrounding facts and circumstances, 4 the nature of the subject-matter, the relations of the parties to the contract, and the purposes sought to be attained thereby, as an aid to the court in arriving at the real intentions 6f the parties. In our opinion, therefore, there is no merit whatever in the contention, and the application for a rehearing is denied.
STEATJP, TJ. J., and McCAETT, J., concur.